2015 IL App (1st) 150166


                                                                               FIRST DIVISION
                                                                               October 5, 2015



No. 1-15-0166

SAIME SEBNEM BULDUK and                             )       Appeal from the
ABDULLAH BULDUK,                                    )       Circuit Court of
                                                    )       Cook County
       Plaintiffs-Appellants,                       )
                                                    )
v.                                                  )       No. 12 L 001069
                                                    )
WALGREEN COMPANY, an Illinois                       )
corporation,                                        )       Honorable
                                                    )       Daniel T. Gillespie,
       Defendant-Appellee.                          )       Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court with opinion.
       Justice Cunningham concurred in the judgment and opinion.
       Justice Connors dissented with opinion.


                                           OPINION

¶1     Plaintiff Saime Sebnem Bulduk appeals the order of the trial court granting defendant,

Walgreen Company's (Walgreen) motion for summary judgment on her complaint alleging

negligence, negligent spoliation of evidence, and res ipsa loquitur.   On appeal, plaintiff argues

that the trial court erred in granting summary judgment because a genuine issue of material fact

exists as to whether the dangerous condition on defendant's property was open and obvious.

Plaintiff also argues that Walgreen's spoliation of its surveillance tapes prevented her from

establishing the facts necessary to support her negligence claim, and alternatively, that the

doctrine of res ipsa loquitur applies to establish her negligence claim.       For the following
No. 1-15-0166


reasons, we reverse the judgment of the trial court on the negligence claim and affirm on the

claim for negligent spoliation of the evidence, and remand for further proceedings.

¶2                                       JURISDICTION

¶3     The trial court entered its final order disposing of the case on December 15, 2014.

Plaintiffs filed their notice of appeal on January 13, 2015.         Accordingly, this court has

jurisdiction pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from final

judgments entered below.    Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30, 2008).

¶4                                      BACKGROUND

¶5     On April 28, 2010, plaintiff entered a Walgreen store to purchase cosmetics products.

While in the cosmetics aisle, plaintiff walked around a large, plugged-in cleaning machine placed

in the middle of the aisle. While browsing the cosmetics products on the shelf, the cleaning

machine "hit [p]laintiff on her lower back, without warning or notice, causing severe and

permanent injuries." On January 31, 2012, plaintiff filed her original negligence complaint

against defendant Walgreen. Thereafter, plaintiff filed several amended complaints and in her

third and final amended complaint, she alleged four counts against Walgreen: (1) negligence, (2)

negligent spoliation of evidence, (3) res ipsa loquitur, and (4) loss of consortium. With respect to

negligence, plaintiff alleged that while browsing the cosmetics aisle at a Walgreen store, she was

hit by a cleaning machine that had been left in the middle of the aisle. The machine had fallen and

hit her lower back, causing permanent injuries. Plaintiff's negligent spoliation of evidence claim

alleged that Walgreen failed to download or preserve camera footage from the store's surveillance

system on the day of the incident. Plaintiff also alleged that a presumption of negligence existed,

pursuant to res ipsa loquitur, because the injury resulted from a cleaning machine under

Walgreen's control and the individuals operating the machine on the day in question left the

                                               -2-
No. 1-15-0166


country after learning of their forthcoming depositions.          Finally, plaintiff alleged loss of

consortium for her husband, plaintiff Adem Bulduk, based on her injuries.

¶6     Walgreen filed motions for summary judgment as to the negligence, negligent spoliation of

evidence, and res ipsa loquitur counts. It also filed a motion to dismiss plaintiff's claim for loss of

consortium. 1 In its motion for summary judgment as to negligence, Walgreen claimed that the

cleaning equipment injuring plaintiff was owned by Brite Site, a company Walgreen hired to clean

the store in question. Walgreen argued that it did not owe a duty to plaintiff since it exercised no

control over Brite Site employees, their work, or Brite Site's cleaning machines. Walgreen

further argued that Brite Site was an independent contractor that retained control over its own

activities, and its employees were not employees, agents, or servants of Walgreen. In response,

plaintiff argued that Walgreen was liable because it retained a supervisory power to prevent Brite

Site from using its cleaning machines in a harmful manner, and Walgreen provided cleaning

supplies to Brite Site which were required for the operation of the cleaning machine at issue.

Walgreen replied that it did not supervise the work of Brite Site and therefore had no liability.

¶7     In its motion for summary judgment as to negligent spoliation of evidence, Walgreen

claimed that it did not have a duty to preserve evidence unless plaintiff could establish that an

agreement, contract, statute, special circumstance, or voluntary undertaking had given rise to a

duty to preserve the evidence, and that a reasonable person in Walgreen's position should have

foreseen that the evidence was material to a potential civil action. Walgreen argued that plaintiff

could not establish these factors because the surveillance footage at issue did not record the area of

the store where the injury occurred, and therefore a reasonable person would not foresee that such

evidence would be relevant to a cause of action. Plaintiff responded that based on the evidence, a

       1
           Loss of consortium is not an issue on appeal.

                                                 -3-
No. 1-15-0166


minimum of three cameras could have captured the incident and the only surveillance downloaded

was the tape by the entrance of the store.

¶8     In its motion for summary judgment as to res ipsa loquitur, Walgreen argued that it did not

owe plaintiff a duty of care, and thus the claim must fail. Plaintiff responded that Walgreen

exercised control over the cleaning machine at issue and allowed Brite Site to bring the machine in

the store while customers were shopping, thus rendering the doctrine of res ipsa loquitur

applicable.

¶9     The trial court granted Walgreen's motions for summary judgment as to the negligence

claim, the negligent spoliation of evidence claim, and the res ipsa loquitur claim.    We assume

each of these motions were granted without a hearing, as no transcripts of any hearings are

included in the record on appeal. Plaintiff now appeals.

¶ 10                                         ANALYSIS

¶ 11   Plaintiff contends that the trial court erred in granting summary judgment in favor of

Walgreen on plaintiffs' negligence claims.     Summary judgment is proper where the pleadings,

depositions, admissions and affidavits on file, viewed in the light most favorable to the

nonmoving party, show that no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.     Cochran v. George Sollitt Construction Co., 358 Ill.

App. 3d 865, 872 (2005).     Summary judgment is not proper where material facts are in dispute

or reasonable persons might draw different inferences from the undisputed facts.         Adams v.

Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). We review the trial court's grant of

summary judgment de novo.      Cochran, 358 Ill. App. 3d at 872.

¶ 12   To state a cause of action for negligence, plaintiff must show that defendant owed her a

duty, defendant breached that duty, and defendant's breach was the proximate cause of plaintiff's

                                                -4-
No. 1-15-0166


injury.    Hills v. Bridgeview Little League Ass'n, 195 Ill. 2d 210, 228 (2000).       Generally, a

business operator owes its invitees a duty to exercise reasonable care in maintaining the premises

in a reasonably safe condition for use by its invitees.   Ward v. K mart Corp., 136 Ill. 2d 132,

141 (1990).     To determine whether a duty exists, we consider the following factors: (1) the

foreseeability that defendant's conduct will result in injury to another; (2) the likelihood of

injury; (3) the burden of guarding against injury; and (4) the consequences of placing such a

burden on defendant.      Green v. Jewel Food Stores, Inc., 343 Ill. App. 3d 830, 832 (2003).

However, under common law there is no duty to protect invitees against dangers which are

known to them or from dangerous conditions which are open and obvious.         Ward, 136 Ill. 2d at

142.

¶ 13      An exception to the open and obvious danger rule exists when one " 'has reason to expect

that the invitee's attention may be distracted, so that [she] will not discover what is obvious, or

will forget what [she] has discovered, or fail to protect [herself] against it.' "     Id. at 149-50

quoting Restatement (Second) of Torts § 343A, cmt f, at 220 (1965).        In these cases, the fact

that the danger is known or obvious is not " 'conclusive in determining the duty of the possessor,

or whether [it] has acted reasonably under the circumstances.' " Id. at 150 (quoting Restatement

(Second) of Torts § 343A, cmt. F (1965)). The supreme court in Ward held that in determining

whether the distraction exception applies, the proper inquiry is "whether the defendant should

reasonably anticipate injury to those entrants on [its] premises who are generally exercising

reasonable care for their own safety, but who may reasonably be expected to be distracted *** or

forgetful of the condition after having momentarily encountered it."     Id. at 152.    "Whether in

fact the condition itself served as adequate notice of its presence or whether additional



                                                -5-
No. 1-15-0166


precautions were required to satisfy the defendant's duty are questions properly left to the trier of

fact." Id. at 156.

¶ 14   Here, plaintiff was a customer who entered defendant's store to purchase cosmetic items.

Plaintiff alleges that an industrial cleaning machine was negligently placed in the middle of a

shopping aisle.   While plaintiff reached for her items on the shelf, the machine slipped in some

manner and struck her in the back. She alleges that while in the aisle she was focused on

finding the cosmetic items she wanted to purchase and was distracted, thereby failing to notice

the danger the machine posed.

¶ 15   We find it reasonably foreseeable that a customer at a Walgreen store would be distracted

by searching for items on a shelf and not notice the danger imposed by a cleaning machine left in

the middle of the shopping aisle. Defendant knew the cleaning machines were being used at its

store on the day in question.     If there was a reasonable likelihood of injury from accidents

involving the large machine, the burden of guarding against such injury for defendant would not

be significant.   It is for the trier of fact to determine whether defendant was negligent since

reasonable persons could draw different conclusions from the facts in this case. "[W]hen a

court cannot conclude as a matter of law that a condition posed an open and obvious danger, then

'the obviousness of the danger is for the jury to determine.' " Duffy v. Togher, 382 Ill. App. 3d

1, 8 (2008) quoting Klen v. Asahi Pool, Inc., 268 Ill. App. 3d 1031, 1044 (1994).               Our

dissenting colleague (infra ¶ 25) states, "there is no question that the presence of the cleaning

machine" in the middle of the aisle was an open and obvious danger.           Like the trial court's

ruling, that is a conclusion based on personal opinion without any explanation as to how and

upon what factors the "open and obvious danger" conclusion was reached.           We can only say

that without question there existed a cleaning machine in the middle of the aisle.       That alone

                                                -6-
No. 1-15-0166


does not render it to be an open and obvious danger.    Upon hearing all the evidence reasonable

persons may very well conclude either result, but most importantly it is a question of fact to be

determined by the trier of fact. Since a genuine issue of material fact exists, the trial court's

grant of summary judgment was erroneous.

¶ 16   Defendant disagrees, citing True v. Greenwood Manor West, Inc., 316 Ill. App. 3d 676,

680 (2000), Kleiber v. Freeport Farm & Fleet, Inc., 406 Ill. App. 3d 249, 259 (2010), and Kuhn

v. Goedde, 26 Ill. App. 2d 123, 126 (1960).   However, these cases are distinguishable.    In True

and Kleiber, the plaintiffs offered no evidence or testimony that they were distracted from

noticing the dangerous conditions.    In Kuhn, there was no evidence that the land owner even

knew that the tractor causing the injury was on the premises on the day of the accident.   We are

not persuaded by defendant's argument here.

¶ 17   Plaintiff also contends that the trial court erred in granting summary judgment on her

negligent spoliation claim. A defendant may owe "a duty of due care to preserve evidence if a

reasonable person in the defendant's position should have foreseen that the evidence was material

to a potential civil action." Boyd v. Travelers Insurance Co., 166 Ill. 2d 188, 195 (1995).

Furthermore, in a negligence claim involving the loss or destruction of evidence, plaintiff must

allege sufficient facts showing that such loss or destruction caused her to be unable to prove her

underlying suit. Id. at 196.

¶ 18   In her complaint, plaintiff alleged "[o]n information and belief" that video evidence of the

accident existed but was not preserved by defendant.       However, in its motion for summary

judgment, defendant stated that all surveillance video footage from the evening of the accident

was reviewed, and any footage showing plaintiff was sent to the insurer.        The only footage

showing plaintiff was when she entered and exited the store.    The two cameras that would have

                                               -7-
No. 1-15-0166


captured footage in the cosmetics area were not focused on the section where plaintiff was

injured.   This testimony is undisputed.     Since the video footage did not record the incident, its

loss or destruction could not cause plaintiff to be unable to prove her case.   Therefore, summary

judgment as to the negligent spoliation claim was proper.       Due to our disposition of the case,

we need not address plaintiff's contention in the alternative that the doctrine of res ipsa loquitur

applies to establish her negligence claim.

¶ 19   For the foregoing reasons, the judgment of the circuit court is affirmed in part and

reversed in part, and the cause remanded for further proceedings.

¶ 20   Affirmed in part and reversed in part; remanded for further proceedings.



¶ 21   JUSTICE CONNORS, dissenting.

¶ 22   The majority opinion concludes that summary judgment in favor of Walgreen was

improper on plaintiff's claim of negligence because she established a triable issue as to whether

Walgreen owed her a duty. As the majority notes, there are certain factors that our supreme court

has identified as relevant to the existence of a duty: the "reasonable foreseeability" of injury, the

likelihood of injury, the magnitude of the burden of guarding against it and the consequence of

placing that burden upon defendant. (Internal quotation marks omitted.) Ward v. K mart Corp.,

136 Ill. 2d 132, 140 (1990).

¶ 23   The first factor in determining duty is foreseeability, as no legal duty arises unless the harm

is reasonably foreseeable. Kleiber v. Freeport Farm and Fleet, Inc., 406 Ill. App. 3d 249, 256

(2010). In a situation where a plaintiff alleges that an injury was caused by a condition of the

defendant's property, and the plaintiff was an invitee on the property, whether the injury is

reasonably foreseeable is governed by section 343 of the Restatement (Second) of Torts, which

                                                 -8-
No. 1-15-0166


sets forth the general rule on the duty of care owed by possessors of land to invitees. Id. (citing

Restatement (Second) of Torts §343 (1965)). Section 343 provides:

                "A possessor of land is subject to liability for physical harm caused to his

                invitees by a condition on the land if, but only if, he

                       (a) knows or by the exercise of reasonable care would discover the

                       condition, and should realize that it involves an unreasonable risk of

                       harm to such invitees, and

                       (b) should expect that they will not discover or realize the danger, or

                       will fail to protect themselves against it, and

                       (c) fails to exercise reasonable care to protect them against the danger."

                       Restatement (Second) of Torts §343 (1965).

¶ 24   An exception to this general rule is set forth in section 343A of the Restatement, which

provides as follows:

       "A possessor of land is not liable to his invitees for physical harm caused by any activity or

       condition on the land whose danger is known or obvious to them, unless the possessor

       should anticipate the harm despite such knowledge or obviousness."               Restatement

       (Second) of Torts § 343A(1) (1965).

¶ 25   Illinois courts adopted this open and obvious danger rule as an exception to the duty of care

owed by possessors of land to invitees, recognizing that it was not foreseeable to a possessor of

land that an invitee would be injured when the condition or danger was open and obvious.

Kleiber, 406 Ill. App. 3d at 257. Our supreme court has noted, and the comments section 343A

state, that the word "known" denotes the existence of the condition or activity, as well as the

danger it involves, and that the word "obvious" means that both the condition and the risk would be

                                                 -9-
No. 1-15-0166


recognized by a reasonable man exercising ordinary perception, intelligence, and judgment.

Diebert v. Bauer Bros. Const. Co., Inc., 141 Ill. 2d 430, 435 (1990); Restatement (Second) of Torts

§ 343A, comment b (1965). Here, plaintiff's own testimony during her deposition was that she

saw the cleaning machine in the middle of the aisle, and that it was on stable ground and did not

look like it was going to fall. Accordingly, I would find that there was no question that the

presence of the cleaning machine, and any danger it may have presented, was known and obvious.

See also True v. Greenwood Manor West, Inc., 316 Ill. App. 3d 676, 680 (2000) (distraction

exception did not apply where plaintiff offered no evidence that she was distracted when she

tripped over a fan and where the evidence showed that the fan was plainly visible, that plaintiff saw

the fan when she entered the room and initially walked past it without any problem, and nothing

obstructed her view).

¶ 26   However, there are two limited exceptions to this "known and obvious" danger rule. The

exception applicable to the case at bar is the distraction exception, which is that foreseeability may

be found where a landowner knows or should know that an entrant may be distracted such that the

entrant may fail to discover the known and obvious danger, or will forget what she has discovered.

Kleiber, 406 Ill. App. 3d at 257.

¶ 27   Here, there was no evidence presented in the pleadings that would establish that plaintiff

was distracted at the time of her alleged injury such that she failed to discover the cleaning

machine in the aisle, or that she forgot that it was there. In fact, as stated above, plaintiff admitted

in her deposition testimony that she saw the cleaning machine in the middle of the aisle and that

she purposefully walked around the cleaning machine to avoid coming in contact with it. Plaintiff

also failed to present any evidence or testimony that she became so distracted after having

encountered the cleaning machine or that she had forgotten about its presence. To me, this is not

                                                 - 10 -
No. 1-15-0166


a set of circumstances in which the narrow distraction exception would apply, and I would find

that plaintiff's injury was not reasonably foreseeable.

¶ 28   Turning to the remaining three factors in the duty analysis as cited above, the likelihood of

plaintiff's injuries, the magnitude of the burden defendant would bear if the duty were placed on

defendant, and the consequences of placing the burden on defendant, I would then note that the

likelihood of injury is generally considered to be slight when a condition is open and obvious

because it is assumed that a person encountering the condition will appreciate and avoid the risk it

presents. Kleiber, 406 Ill. App. 3d. at 260 (citing True v. Greenwood Manor West, Inc., 316 Ill.

App. 3d 676, 681 (2000)). Since the cleaning machine sitting in the middle of the aisle was open

and obvious, I would find that the likelihood of injury in this case was slight.

¶ 29   I also would find that to impose a duty with regard to the cleaning machine would impose a

great burden on Walgreen. It would require Walgreen to constantly monitor the aisles and

immediately remove anything from the aisles that a customer might come in contact with. See

True, 316 Ill. App. 3d at 677-78 (although the cost of removing the fan, the open and obvious

danger, when not in use would be slight, the cost of taking like measures with respect to other

similar objects with which visitors might collide would be great).

¶ 30   In light of the foregoing considerations, I would find that Walgreen did not owe a duty to

plaintiff and that the trial court did not err in granting summary judgment on the issue of

negligence in favor of Walgreen.




                                               - 11 -